Greenbaum, J. (dissenting):
I also dissent as to said counterclaim, and am further of the opinion that the fourth cause of action is not sufficiently pleaded.
Order so far as it sustains plaintiff’s demurrer to the counterclaim set forth in the 7th subdivision of the answer affirmed, and in other respects reversed, without costs to either party as against the other; with leave, upon the usual terms, to defendant to serve an amended answer, and to plaintiff to reply to so much of the answer as in the 4th, 5th and 6th sections thereof sets forth a defense to the complaint. Settle order on notice. ¡